
	
		II
		110th CONGRESS
		1st Session
		S. 2362
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2007
			Mr. Bayh (for himself,
			 Mr. Feingold, Ms. Stabenow, Mr. Nelson
			 of Nebraska, and Mr. Biden)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  additional standard deduction for real property taxes for
		  nonitemizers.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Property Tax Fairness Act of
			 2007.
		2.Additional
			 standard deduction for real property taxes for nonitemizers
			(a)In
			 generalSection 63(c)(1) (defining standard deduction) is amended
			 by striking and at the end of subparagraph (A), by striking the
			 period at the end of subparagraph (B) and inserting , and, and
			 by adding at the end the following new subparagraph:
				
					(C)in the case of any
				taxable year beginning in 2007 or 2008, the real property tax
				deduction.
					.
			(b)DefinitionSection
			 63(c) is amended by adding at the end the following new paragraph:
				
					(8)Real property
				tax deductionFor purposes of paragraph (1), the real property
				tax deduction is equal to the amount of State and local real property taxes
				(within the meaning of section 164) paid or accrued by the taxpayer during the
				taxable year which do not exceed $350 ($700 in the case of a joint
				return).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			3.Broker reporting of
			 customer's basis in securities transactions
			(a)In
			 generalSection 6045 of the
			 Internal Revenue Code of 1986 (relating to returns of brokers) is amended by
			 adding at the end the following new subsection:
				
					(g)Additional
				information required in the case of securities transactions
						(1)In
				generalIf a broker is otherwise required to make a return under
				subsection (a) with respect to any applicable security, the broker shall
				include in such return the information described in paragraph (2).
						(2)Additional
				information required
							(A)In
				generalThe information required under paragraph (1) to be shown
				on a return with respect to an applicable security of a customer shall include
				for each reported applicable security the customer's adjusted basis in such
				security.
							(B)Exemption from
				requirementThe Secretary shall issue such regulations or
				guidance as necessary concerning the application of the requirement under
				subparagraph (A) in cases in which a broker in making a return does not have
				sufficient information to meet such requirement with respect to the reported
				applicable security. Such regulations or guidance may—
								(i)require such
				other information related to such adjusted basis as the Secretary may
				prescribe, and
								(ii)exempt classes
				of cases in which the broker does not have sufficient information to meet
				either the requirement under subparagraph (A) or the requirement under clause
				(i).
								(3)Information
				transfersTo the extent provided in regulations, there shall be
				such exchanges of information between brokers as such regulations may require
				for purposes of enabling such brokers to meet the requirements of this
				subsection.
						(4)DefinitionsFor
				purposes of this subsection, the term applicable security means
				any—
							(A)security
				described in subparagraph (A) or (C) of section 475(c)(2),
							(B)interest in a
				regulated investment company (as defined in section 851), or
							(C)other financial
				instrument designated in regulations prescribed by the
				Secretary.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to returns
			 the due date for which (determined without regard to extensions) is after
			 December 31, 2009, with respect to securities acquired after December 31,
			 2008.
			
